Citation Nr: 0718461	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of left shoulder rotator cuff injury, status post 
acromioplasty and debridement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to July 1982 
and from August 2002 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the veteran testified at a 
Board hearing at the RO.  A transcript of the hearing has 
been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During the May 2006 Board hearing, the veteran testified that 
his left shoulder disability has worsened since his initial 
VA examination in March 2004.  Specifically, he testified 
that his surgeon told him he was no longer able to "bear 
weight" on his left shoulder.  This reflects a worsening 
when considering his report during the March 2004 VA 
examination that he had been given a 50 pound lifting 
restriction.  The veteran also testified as to having left 
shoulder symptoms not listed on the March 2004 VA examination 
report such as experiencing a warm, burning sensation, 
clicking, popping, swelling and instability.  

Although a new examination is not required simply because of 
the time that has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In view of this, the case must be remanded for an 
examination of the veteran's service-connected left shoulder 
disability.

In addition, the veteran submitted a March 2006 private 
medical report at the Board hearing from Eric Young, M.D., 
and waived initial review of this evidence by the RO.  See 
38 C.F.R. § 20.1304.  In this report Dr. Young stated that 
his evaluation revealed some loss of movement in the 
veteran's left shoulder, but he did not provide the actual 
ranges of motion.  Thus, in view of this evidence and the 
importance of range of motion studies in evaluating 
orthopedic disabilities, the new examination must include 
range of motion studies.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated his left shoulder 
disability since March 2006.  Copies of 
medical records from all identified 
providers, to specifically include Dr. 
Young if he has provided treatment during 
this time period, should be obtained.

2.  The veteran should be scheduled for 
appropriate VA examination to ascertain 
the current severity of his service-
connected left shoulder disability.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
should include left shoulder range of 
motion studies along with a medical 
opinion regarding whether there is 
additional functional loss of the left 
shoulder due to symptoms such as pain, 
weakness, loss of endurance, loss of 
incoordination, or flare-ups.  Examination 
of the scar should also be conducted.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
an initial compensable evaluation for his 
service-connected left shoulder disability 
can be granted, to include consideration 
of a separate evaluation for the surgical 
scar.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).

